DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
	Line 3 recites the limitation "the beverage line system".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14,
	Line 3 recites the limitation "the beverage line system".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20,
	Line 4 recites the limitation "the beverage line system".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, and 12-20 of U.S. Patent No. 10,981,770 to Carson et al. (hereafter “Carson”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
The claimed features of the cleaning system (coupled to first network and comprising first electric valve, cleaning controller) and the remote administrative system (coupled to second network and comprising server) are anticipated by claim 1 of Carson.  Claim 1 of the instant application does not use identical language in limiting the cleaning system and remote administration system, however it would have been obvious to one having ordinary skill in the art at the time of filing that said systems are obvious variants of those defined by claim 1 of Carson.
Regarding claim 2,
The claimed features of the second electric valve are anticipated by claim 2 of Carson. 
Regarding claim 3,
The claimed features of the rinsing water source, cleaning solution source, solenoid drive component, and cleaning controller configuration are anticipated by claim 3 of Carson.
Regarding claim 4,
The claimed features of the third valve, rinsing water source, cleaning solution source, and cleaning controller configuration are anticipated by claim 4 of Carson.
Regarding claim 5,
The claimed features of the remote administrative system are anticipated by claim 7 of Carson.
Regarding claim 6,
The claimed features of the server are anticipated by claim 8 of Carson.
Regarding claim 7,
The claimed features of the flow meter are anticipated by claim 9 of Carson.
Regarding claim 8,
The claimed features of the server are anticipated by claim 12 of Carson.
Regarding claim 9,
The claimed features of the pump are anticipated by claim 13 of Carson.
Regarding claim 10,
The claimed features of the heater are anticipated by claim 14 of Carson.
Regarding claim 11,
The claimed features of the cleaning system (coupled to first network and comprising first electric valve, cleaning controller) and the remote administrative system (coupled to second network and comprising server) are anticipated by claim 1 of Carson.  Claim 11 of the instant application does not use identical language in limiting the cleaning system and remote administration system, however it would have been obvious to one having ordinary skill in the art at the time of filing that said systems are obvious variants of those defined by claim 1 of Carson.
Regarding claim 12,
The claimed features of the second electric valve are anticipated by claim 2 of Carson. 
Regarding claim 13,
The claimed features of the rinsing water source, cleaning solution source, solenoid drive component, and cleaning controller configuration are anticipated by claim 3 of Carson.
Regarding claim 14,
The claimed features of the third valve, rinsing water source, cleaning solution source, and cleaning controller configuration are anticipated by claim 4 of Carson.
Regarding claim 15,
The claimed features of the remote administrative system (coupled to second network and comprising server) and the cleaning system (coupled to first network and comprising first electric valve, cleaning controller) are anticipated by claim 15 of Carson.  Claim 15 of the instant application does not use identical language in limiting the remote administration system and cleaning system, however it would have been obvious to one having ordinary skill in the art at the time of filing that said systems are obvious variants of those defined by claim 15 of Carson.
Regarding claim 16,
The claimed features of the second electric valve are anticipated by claim 16 of Carson.  
Regarding claim 17,
The claimed features of the server are anticipated by claim 17 of Carson.
Regarding claim 18,
The claimed features of the server are anticipated by claim 18 of Carson.
Regarding claim 19,
The claimed features of the server are anticipated by claim 19 of Carson.
Regarding claim 20,
The claimed features of the third valve, rinsing water source, cleaning solution source, and cleaning controller configuration are anticipated by claim 20 of Carson.

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2003/0183249 to Nissinen
US Pub. 2010/0170916 to Segers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711